Exhibit 10.1

BIG 5 SPORTING GOODS CORPORATION

2019 EQUITY INCENTIVE PLAN

BIG 5 SPORTING GOODS CORPORATION, a corporation existing under the laws of the
State of Delaware (the “Company”), has established and adopted this 2019 Equity
Incentive Plan, effective as of April 11, 2019 (the “Plan”). Certain capitalized
terms used in the Plan are defined in Article II.

RECITALS

WHEREAS, the Company desires to encourage high levels of performance by those
individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who are expected to contribute to the
success of the Company and to encourage such individuals to remain as directors,
employees, consultants and/or advisors of the Company and its Affiliates by
increasing their proprietary interest in the Company’s growth and success; and

WHEREAS, to attain these ends, the Company has established this Plan to
authorize the granting of Awards to Participants whose judgment, initiative and
efforts are or have been or are expected to be responsible for the success of
the Company.

NOW, THEREFORE, the Company hereby adopts and agrees to the following
provisions:

ARTICLE I

PURPOSE OF THE PLAN

1.1        Purpose. The purpose of the Plan is to assist the Company and its
Affiliates in attracting and retaining selected individuals to serve as
directors, employees, consultants and/or advisors of the Company who are
expected to contribute to the Company’s success and to achieve long-term
objectives which will inure to the benefit of all stockholders of the Company
through the additional incentives inherent in the Awards hereunder.

ARTICLE II

DEFINITIONS

2.1        “Affiliate” shall mean (i) any person or entity that directly, or
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company (including any Parent or Subsidiary) or
(ii) any entity in which the Company has a significant equity interest, as
determined by the Committee.

2.2        “Applicable Laws” means the legal requirements relating to the
administration of and issuance of securities under stock incentive plans,
including, without limitation, the requirements of state corporations law,
federal and state securities law, federal and state tax law, and the
requirements of any stock exchange or quotation system upon which the Shares may
then be listed or quoted. For all purposes of this Plan, references to statutes
and regulations shall be deemed to include any successor statutes and
regulations, to the extent reasonably appropriate as determined by the
Committee.

2.3        “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock Award, Dividend Equivalent, Other Stock Unit Award or any other right,
interest or option relating to Shares or other property (including cash) granted
pursuant to the provisions of the Plan.



--------------------------------------------------------------------------------

2.4        “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder.

2.5        “Board” shall mean the board of directors of the Company.

2.6        “Cause” shall have the meaning set forth in a Participant’s
employment or consulting agreement with the Company (if any), or if not defined
therein, shall mean (i) acts or omissions by the Participant which constitute
intentional material misconduct or a knowing violation of a material policy of
the Company or any of its subsidiaries, (ii) the Participant personally
receiving a benefit in money, property or services from the Company or any of
its subsidiaries or from another person dealing with the Company or any of its
subsidiaries, in material violation of applicable law or Company policy,
(iii) an act of fraud, conversion, misappropriation, or embezzlement by the
Participant or his conviction of, or entering a guilty plea or plea of no
contest with respect to, a felony, or the equivalent thereof (other than DUI),
or (iv) any deliberate and material misuse or improper disclosure of
confidential or proprietary information of the Company.

2.7        “Change of Control” shall mean the occurrence of any of the following
events:

  (i)        The direct or indirect acquisition by an unrelated “Person” or
“Group” of “Beneficial Ownership” (as such terms are defined below) of more than
50% of the voting power of the Company’s issued and outstanding voting
securities in a single transaction or a series of related transactions;

  (ii)      The direct or indirect sale or transfer by the Company of
substantially all of its assets to one or more unrelated Persons or Groups in a
single transaction or a series of related transactions;

  (iii)      The merger, consolidation or reorganization of the Company with or
into another corporation or other entity in which the Beneficial Owners of more
than 50% of the voting power of the Company’s issued and outstanding voting
securities immediately before such merger or consolidation do not own more than
50% of the voting power of the issued and outstanding voting securities of the
surviving corporation or other entity immediately after such merger,
consolidation or reorganization (or, if applicable, the ultimate parent
corporation that directly or indirectly has Beneficial Ownership of 100% of the
voting securities eligible to elect directors of the surviving corporation); or

  (iv)      During any consecutive two-year period, individuals who at the
beginning of such period constituted the Board of the Company (together with any
new Directors whose election to such Board or whose nomination for election by
the stockholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of the Company then in office.

None of the foregoing events, however, shall constitute a Change of Control if
such event is not a “Change in Control Event” under Treasury Regulations
Section 1.409A-3(i)(5). For purposes of determining whether a Change of Control
has occurred, the following Persons and Groups shall not be deemed to be
“unrelated”: (A) such Person or Group directly or indirectly has Beneficial
Ownership of more than 50% of the issued and outstanding voting power of the
Company’s voting securities immediately before the transaction in question,
(B) the Company has Beneficial Ownership of more than 50% of the voting power of
the issued and outstanding voting securities of such Person or Group, or
(C) more than 50% of the voting power of the issued and outstanding voting
securities of such Person or Group are owned, directly or indirectly, by
Beneficial Owners of more than 50% of the issued and outstanding voting power of
the Company’s voting securities immediately before the transaction in question.
The terms “Person,”

 

- 2 -



--------------------------------------------------------------------------------

“Group,” “Beneficial Owner,” and “Beneficial Ownership” shall have the meanings
used in the Exchange Act.

2.8        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.

2.9        “Committee” shall mean the Committee constituted under Section 4.2 to
administer this Plan.

2.10      “Company” has the meaning set forth in introductory paragraph of the
Plan.

2.11      “Consultant” means any person, including an advisor, who (i) is a
natural person, (ii) provides bona fide services to the Company or a Parent or
Subsidiary, and (iii) provides services that are not in connection with the
offer or sale of securities in a capital-raising transaction, and that do not
directly or indirectly promote or maintain a market for the securities of the
Company; provided that the term ‘Consultant’ does not include (i) Employees or
(ii) Directors who are paid only a director’s fee by the Company or who are not
compensated by the Company for their services as Directors.

2.12      “Continuous Status as an Employee, Director or Consultant” means that
the employment, director or consulting relationship is not interrupted or
terminated by the Company, any Parent or Subsidiary, or by the Employee,
Director or Consultant. Continuous Status as an Employee, Director or Consultant
will not be considered interrupted in the case of: (i) any leave of absence
approved by the Board, including sick leave, military leave, or any other
personal leave, provided, that for purposes of Incentive Stock Options, any such
leave may not exceed 90 days, unless reemployment upon the expiration of such
leave is guaranteed by contract (including certain Company policies) or statute;
(ii) transfers between locations of the Company or between the Company, its
Parent, its Subsidiaries or its successor; or (iii) in the case of an Award
other than an Incentive Stock Option, the ceasing of a person to be an Employee
while such person remains a Director or Consultant, the ceasing of a person to
be a Director while such person remains an Employee or Consultant or the ceasing
of a person to be a Consultant while such person remains an Employee or
Director.

2.13      “Director” shall mean a non-employee member of the Board or a
non-employee member of the board of directors of a Parent or Subsidiary.

2.14      “Disability” shall mean total and permanent disability as defined in
Section 22(e)(3) of the Code.

2.15      “Dividend Equivalents” shall have the meaning set forth in
Section 10.5.

2.16      “Employee” shall mean any employee of the Company or any Parent or
Subsidiary.

2.17      “Exchange Act” shall mean the Securities Exchange Act of 1934 and the
rules promulgated thereunder, as amended.

2.18      “Fair Market Value” shall mean, with respect to any property other
than Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of Shares as of any date shall be determined as follows:

  (i)        If the Shares are listed on any established stock exchange or a
national market system, including without limitation, the NASDAQ Stock Market,
the Fair Market Value of a Share will be (i) the closing sales price for such
Shares (or the closing bid, if no sales are reported) as quoted on that

 

- 3 -



--------------------------------------------------------------------------------

system or exchange (or the system or exchange with the greatest volume of
trading in Shares) on the last market trading day prior to the day of
determination or (ii) any sales price for such Shares (or the closing bid, if no
sales are reported) as quoted on that system or exchange (or the system or
exchange with the greatest volume of trading in Shares) on the day of
determination, as the Committee may select, in each case as reported in the Wall
Street Journal or any other source the Committee considers reliable.

  (ii)        If the Shares are not listed on an established stock exchange or a
national market system, the Fair Market Value of a Share will be determined in
good faith by the Committee with reference to the earnings history, book value
and prospects of the Company in light of market conditions generally, and any
other factors the Committee considers appropriate, such determination by the
Committee to be final, conclusive and binding.

2.19      “Family Member” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons (or the Participant) control the management of assets, and any
other entity in which these persons (or the Participant) own more than
50 percent of the voting interests.

2.20      “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

2.21      “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

2.22      “Other Stock Unit Award” shall have the meaning set forth in
Section 8.1.

2.23      “Parent” means a “parent corporation” with respect to the Company,
whether now or later existing, as defined in Section 424(e) of the Code.

2.24      “Participant” shall mean an Employee, Director or Consultant who is
selected by the Committee to receive an Award under the Plan.

2.25      “Payee” shall have the meaning set forth in Section 11.1.

2.26      “Prior Plan” means the Company’s 2007 Equity and Performance Incentive
Plan, as amended and restated prior to the date of this Plan.

2.27      “Restricted Stock” shall mean any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

2.28      “Restricted Period” shall have the meaning set forth in Section 7.1.

2.29      “Restricted Stock Award” shall have the meaning set forth in
Section 7.1.

2.30      “Shares” shall mean the shares of common stock of the Company, par
value $0.01 per share.

 

- 4 -



--------------------------------------------------------------------------------

2.31      “Stock Appreciation Right” shall mean a right granted to a Participant
pursuant to Article VI.

2.32      “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.

2.33      “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

ARTICLE III

SHARES SUBJECT TO THE PLAN

3.1        Number of Shares.

(a)        Subject to adjustment as provided in Section 10.2, the total number
of Shares authorized for grant under this Plan shall be (i) 3,848,803 Shares
plus (ii) any Shares subject to awards granted under the Prior Plan, which such
awards were outstanding as of April 11, 2019 and which have subsequently been
forfeited, have expired or have otherwise terminated, or which hereafter are
forfeited, expire or otherwise terminate, without issuance of Shares, or were or
are settled for cash or otherwise did not and do not result in the issuance of
Shares. Any Shares that are subject to Awards of Options or Stock Appreciation
Rights shall be counted against this limit as one Share for every one Share
granted, regardless of the number of shares actually delivered pursuant to such
Awards. For purposes of the preceding sentence, Awards that are valued by
reference to the value of Shares shall be treated and counted as though such
Award constituted an award of a number of Shares equal to the number of Shares
taken into account in such valuation. Any Shares that are subject to Awards
other than Options or Stock Appreciation Rights (including, but not limited to,
Shares delivered in satisfaction of Dividend Equivalents) shall be counted
against this limit as two and one-half (2.5) Shares for every one Share granted.

(b)        If any Shares subject to an Award or to an award under the Prior Plan
are forfeited, expire or otherwise terminate without issuance of such Shares, or
any Award or award under the Prior Plan is settled for cash or otherwise does
not result in the issuance of all or a portion of the Shares subject to such
Award, the Shares shall, to the extent of such forfeiture, expiration,
termination, cash settlement or non-issuance, again be available for Awards
under the Plan, subject to Section 3.1(e) below.

(c)        In the event that (i) any Option or other Award granted under this
Plan or any option or award granted under the Prior Plan is exercised through
the tendering of Shares (either actually, by attestation, or by the giving of
instructions to a broker to remit to the Company that portion of the sales price
required to pay the exercise price) or by the withholding of Shares by the
Company, or (ii) withholding tax liabilities arising from such Options or Awards
under this Plan or options or awards under a Prior Plan are satisfied by the
tendering of Shares (either actually, by attestation, or by the giving of
instructions to a broker to remit to the Company that portion of the sales price
required to pay the exercise price) or by the withholding of Shares by the
Company, then the Shares so tendered or withheld shall not again be available
for Awards under the Plan.

(d)        Substitute Awards shall not reduce the Shares authorized for issuance
under the Plan or authorized for grant to a Participant in any calendar year.
Additionally, in the event that a company

 

- 5 -



--------------------------------------------------------------------------------

acquired by the Company or any Subsidiary, or with which the Company or any
Subsidiary combines, has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for issuance
under the Plan; provided that Awards using such available shares shall not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were employees, directors or consultants of such acquired or
combined company before such acquisition or combination.

(e)        Any Shares that again become available for grant pursuant to this
Article III shall be added back as one Share if such Shares were subject to
Options or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plan, and as two and one-half (2.5)
Shares if such Shares were subject to Awards other than Options or Stock
Appreciation Rights granted under the Plan or awards other than options or stock
appreciation rights granted under the Prior Plan.

3.2        Character of Shares. Any Shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.

ARTICLE IV

ELIGIBILITY AND ADMINISTRATION

4.1        Eligibility. Any Employee, Director or Consultant shall be eligible
to be selected as a Participant. Only Employees may receive awards of Incentive
Stock Options.

4.2        Administration.

(a)        The Plan shall be administered by the Committee, constituted as
follows:

(i)        The Committee will consist of the Board, or a committee designated by
the Board, which Committee will be constituted to satisfy Applicable Laws. Once
appointed, a Committee will serve in its designated capacity until otherwise
directed by the Board. The Board may increase the size of the Committee and
appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan. Notwithstanding
the foregoing, unless the Board expressly resolves to the contrary, while the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan will
be administered only by the Compensation Committee of the Board (or such other
committee designated by the Compensation Committee of the Board), consisting of
no fewer than two Directors, each of whom is (A) a “non-employee director”
within the meaning of Rule 16b-3 (or any successor rule) of the Exchange Act,
and (B) an “independent director” for purpose of the rules and regulations of
the NASDAQ Stock \Market or other exchange or quotation system on which the
Shares are principally traded; provided, however, (X) so long as the Committee
has at least two directors that meet the above requirements, the Committee may
contain one additional director who is not a “non-employee director”, or
“independent director”, but only if such director abstains from voting on all
grants or awards to those Participants who have been designated by the Board of
Directors as being “officers” for purposes of Section 16 of the Exchange Act and
the rules promulgated thereunder and (Y) the failure of the Committee to be
composed solely of individuals who are “non-employee directors”

 

- 6 -



--------------------------------------------------------------------------------

and “independent directors”, whether pursuant to clause (X) above or otherwise,
shall not render ineffective or void any awards or grants made by, or other
actions taken by, such Committee.

(ii)      The Plan may be administered by different bodies with respect to
Directors, officers who are not Directors, and Employees and Consultants who are
neither Directors nor officers.

(b)        The Committee shall have full discretion, power and authority,
subject to the provisions of the Plan and subject to such orders or resolutions
not inconsistent with the provisions of the Plan as may from time to time be
adopted by the Board, to: (i) select the Employees, Consultants and Directors to
whom Awards may from time to time be granted hereunder; (ii) determine the type
or types of Awards, not inconsistent with the provisions of the Plan, to be
granted to each Participant hereunder; (iii) determine the number of Shares to
be covered by each Award granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder and the form and content of any Award Agreement; (v) determine
whether, to what extent and under what circumstances Awards may be settled in
cash, Shares or other property, subject to the provisions of the Plan;
(vi) determine whether, to what extent and under what circumstances any Award
shall be modified, amended, canceled or suspended; (vii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (viii) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (ix) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(x) subject to Section 10.5, determine whether any Award will have Dividend
Equivalents; (xi) determine whether, to what extent, and under what
circumstances cash, Shares, or other property payable with respect to an Award
shall be deferred either automatically or at the election of the Participant;
provided that the Committee shall take no action that would subject the
Participant to a penalty tax under Section 409A of the Code; and (xii) make any
other determination and take any other action that the Committee deems necessary
or desirable for administration of the Plan.

(c)        Decisions of the Committee shall be final, conclusive and binding on
all persons or entities, including the Company, any Participant, any stockholder
and any Employee or any Affiliate. A majority of the members of the Committee
may determine its actions and fix the time and place of its meetings.

(d)        The Committee may delegate to a committee of one or more Directors of
the Company or, to the extent permitted by Applicable Law, to one or more
officers or a committee of officers, the authority to grant Awards to Employees
and officers of the Company who are not Directors or “officers” (as such term is
defined by Rule 16a-1(f) of the Exchange Act), and to cancel or suspend Awards
to Employees and officers of the Company who are not Directors or “officers” (as
such term is defined by Rule 16a-1(f) of the Exchange Act).

ARTICLE V

OPTIONS

5.1        Grant of Options. Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Any Option
shall be subject to the terms, restrictions and conditions of this Article V and
to such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall deem desirable.

5.2        Award Agreements. All Options granted pursuant to this Article V
shall be evidenced by a written Award Agreement in such form and containing such
terms and conditions as the Committee shall

 

- 7 -



--------------------------------------------------------------------------------

determine which are not inconsistent with the provisions of the Plan. Granting
of an Option pursuant to the Plan shall impose no obligation on the recipient to
exercise such Option. Any individual who is granted an Option pursuant to this
Article V may hold more than one Option granted pursuant to the Plan at the same
time.

5.3        Option Price. Other than in connection with Substitute Awards, the
option price per each Share purchasable under any Option granted pursuant to
this Article V shall not be less than 100% of the Fair Market Value of such
Share on the date of grant of such Option. Other than pursuant to Section 10.2,
the Committee shall not be permitted to (a) lower the option price per Share of
an Option after it is granted, (b) cancel an Option when the option price per
Share exceeds the Fair Market Value of the underlying Shares in exchange for
cash or for another Award (other than in connection with Substitute Awards), and
(c) take any other action with respect to an Option that may be treated as a
repricing under the rules and regulations of the NASDAQ Stock Market or other
exchange or quotation system on which the Shares are principally traded.

5.4        Option Period. The term of each Option shall be fixed by the
Committee in its sole discretion; provided that no Option shall be exercisable
after the expiration of ten years from the date the Option is granted.

5.5        Exercise of Options. Vested Options granted under the Plan shall be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian, beneficiary, or legal
representative, or Family Members, as may be provided in an Award Agreement) as
to all or part of the Shares covered thereby, by the giving of written notice of
exercise to the Company or its designated agent, specifying the number of Shares
to be purchased, accompanied by payment of the full purchase price for the
Shares being purchased. Unless otherwise provided in an Award Agreement, full
payment of such purchase price shall be made at the time of exercise and shall
be made (a) in cash or by certified check or bank check or wire transfer of
immediately available funds, (b) with the consent of the Committee, by tendering
previously acquired Shares (either actually or by attestation, valued at their
then Fair Market Value) that have been owned for a period of at least six months
(or such other period to avoid accounting charges against the Company’s
earnings), (c) with the consent of the Committee, by delivery of other
consideration (including, where permitted by law and the Committee, other
Awards) having a Fair Market Value on the exercise date equal to the total
purchase price, (d) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (e) with the
consent of the Committee, by delivery of a properly executed exercise notice
together with any other documentation as the Committee and the Participant’s
broker, if applicable, require to effect an exercise of the Option and delivery
to the Company of the sale or other proceeds (as permitted by Applicable Law)
required to pay the exercise price, (f) through any other method specified in an
Award Agreement, or (g) any combination of any of the foregoing. In connection
with a tender of previously acquired Shares pursuant to clause (b) above, the
Committee, in its sole discretion, may permit the Participant to constructively
exchange Shares already owned by the Participant in lieu of actually tendering
such Shares to the Company, provided that adequate documentation concerning the
ownership of the Shares to be constructively tendered is furnished in form
satisfactory to the Committee. The notice of exercise, accompanied by such
payment, shall be delivered to the Company at its principal business office or
such other office as the Committee may from time to time direct, and shall be in
such form, containing such further provisions consistent with the provisions of
the Plan, as the Committee may from time to time prescribe. In no event may any
Option granted hereunder be exercised for a fraction of a Share. No adjustment
shall be made for cash dividends or other rights for which the record date is
prior to the date of such issuance.

5.6        Form of Settlement. In its sole discretion, the Committee may
provide, at the time of grant, that the Shares to be issued upon an Option’s
exercise shall be in the form of Restricted Stock or other similar securities,
or may reserve the right so to provide after the time of grant.

 

- 8 -



--------------------------------------------------------------------------------

5.7        Incentive Stock Options. With respect to the Options that may be
granted by the Committee under the Plan, the Committee may grant Options
intended to qualify as Incentive Stock Options to any Employee of the Company or
any Parent or Subsidiary, subject to the requirements of Section 422 of the
Code. The Award Agreement of an Option intended to qualify as an Incentive Stock
Option shall designate the Option as an Incentive Stock Option. Notwithstanding
anything in Section 3.1 to the contrary and solely for the purposes of
determining whether Shares are available for the grant of Incentive Stock
Options under the Plan, the maximum aggregate number of Shares with respect to
which Incentive Stock Options may be granted under the Plan shall be 3,848,803
Shares. Notwithstanding the provisions of Section 5.3, in the case of an
Incentive Stock Option granted to an Employee who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent of the
voting power of all classes of capital stock of the Company or any Parent or
Subsidiary, the per Share exercise price will be no less than 110% of the Fair
Market Value per Share on the date of grant. Notwithstanding the provisions of
Section 5.4, in the case of an Incentive Stock Option granted to an Employee
who, at the time the Incentive Stock Option is granted, owns stock representing
more than ten percent of the voting power of all classes of capital stock of the
Company or any Parent or Subsidiary, the term of the Incentive Stock Option will
be five years from the date of grant or any shorter term specified in the Award
Agreement. Notwithstanding the foregoing, if the Shares subject to an Employee’s
Incentive Stock Options (granted under all plans of the Company or any Parent or
Subsidiary), which become exercisable for the first time during any calendar
year, have a Fair Market Value in excess of $100,000, the Options accounting for
this excess will be not be treated as Incentive Stock Options. For purposes of
the preceding sentence, Incentive Stock Options will be taken into account in
the order in which they were granted, and the Fair Market Value of the Shares
will be determined as of the time of grant.

5.8        Termination of Employment or Consulting Relationship or Directorship.
If a Participant holds exercisable Options on the date his or her Continuous
Status as an Employee, Director or Consultant terminates (other than because of
termination due to Cause, but including death or Disability), the Participant
may exercise the Options that were vested and exercisable as of the date of
termination until the end of the original term or for the period set forth in
the Award Agreement or determined by the Committee, whichever is earlier. If the
Participant is not entitled to exercise his or her entire Option at the date of
such termination, the Shares covered by the unexercisable portion of the Option
will revert to the Plan, unless otherwise set forth in the Award Agreement or
determined by the Committee. If the Participant does not exercise an Option
within the time specified after termination, that Option will expire, and the
Shares covered by it will revert to the Plan, except as otherwise determined by
the Committee.

ARTICLE VI

STOCK APPRECIATION RIGHTS

6.1        Grant and Exercise. The Committee may provide Stock Appreciation
Rights either alone or in addition to other Awards upon such terms, restrictions
and conditions as the Committee may establish in its sole discretion. Upon the
exercise of a Stock Appreciation Right, the holder shall have the right to
receive the excess of (i) the Fair Market Value of one Share on the date of
exercise or such other amount as the Committee shall so determine at any time
during a specified period before the date of exercise over (ii) the exercise
price of the Stock Appreciation Right. Upon the exercise of a Stock Appreciation
Right, payment shall be made in whole Shares or cash as determined by the
Committee. Any Stock Appreciation Right shall be subject to the terms and
conditions of this Article VI and to such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall deem
desirable.

6.2        Award Agreements. All Stock Appreciation Rights granted pursuant to
this Article VI shall be evidenced by a written Award Agreement in such form and
containing such terms and conditions as the Committee shall determine which are
not inconsistent with the provisions of the Plan. Granting of a

 

- 9 -



--------------------------------------------------------------------------------

Stock Appreciation Right pursuant to the Plan shall impose no obligation on the
recipient to exercise such Stock Appreciation Right. Any individual who is
granted a Stock Appreciation Right pursuant to this Article VI may hold more
than one Stock Appreciation Right granted pursuant to the Plan at the same time.
The provisions of Stock Appreciation Rights need not be the same with respect to
each recipient.

6.3        Exercise Price. Other than in connection with Substitute Awards, the
exercise price per each Share under any Stock Appreciation Right granted
pursuant to this Article VI shall not be less than 100% of the Fair Market Value
of such Share on the date of grant of such Stock Appreciation Right. Other than
pursuant to Section 10.2, the Committee shall not be permitted to (a) lower the
exercise price per Share of a Stock Appreciation Right after it is granted,
(b) cancel a Stock Appreciation Right when the exercise price per Share exceeds
the Fair Market Value of the underlying Shares in exchange for cash or for
another Award (other than in connection with Substitute Awards), and (c) take
any other action with respect to a Stock Appreciation Right that may be treated
as a repricing under the rules and regulations of the NASDAQ National Market
System or other exchange or quotation system on which the Shares are principally
traded.

6.4        Term of Stock Appreciation Right. The term of each Stock Appreciation
Right shall be fixed by the Committee in its sole discretion; provided that no
Stock Appreciation Right shall be exercisable after the expiration of ten years
from the date the Stock Appreciation Right is granted.

6.5        Exercise of Stock Appreciation Rights. Vested Stock Appreciation
Rights granted under the Plan shall be exercised by the Participant or by a
Permitted Assignee thereof (or by the Participant’s executors, administrators,
guardian, beneficiary, or legal representative, or Family Members, as may be
provided in an Award Agreement) as to all or part of the Shares covered thereby,
by the giving of written notice of exercise to the Company or its designated
agent, specifying the number of Stock Appreciation Rights to be exercised. The
notice of exercise shall be delivered to the Company at its principal business
office or such other office as the Committee may from time to time direct, and
shall be in such form, containing such further provisions consistent with the
provisions of the Plan, as the Committee may from time to time prescribe. In no
event may any Stock Appreciation Right granted hereunder be exercised for a
fraction of a Share. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date of such issuance.

6.6        Termination of Employment or Consulting Relationship or Directorship.
If a Participant holds exercisable Stock Appreciation Rights on the date his or
her Continuous Status as an Employee, Director or Consultant terminates (other
than because of termination due to Cause, but including death or Disability),
the Participant may exercise the Stock Appreciation Rights that were vested and
exercisable as of the date of termination until the end of the original term or
for the period set forth in the Award Agreement or determined by the Committee,
whichever is earlier. If the Participant is not entitled to exercise all of his
or her Stock Appreciation Rights at the date of such termination, the Shares
covered by the unexercisable portion of the Stock Appreciation Rights will
revert to the Plan, unless otherwise set forth in the Award Agreement or
determined by the Committee. If the Participant does not exercise a Stock
Appreciation Right within the time specified after termination, that Stock
Appreciation Right will expire, and the Shares covered by it will revert to the
Plan, except as otherwise determined by the Committee.

ARTICLE VII

RESTRICTED STOCK AWARDS

7.1        Grants. Awards of Restricted Stock may be issued hereunder to
Participants either alone or in addition to other Awards granted under the Plan
(a “Restricted Stock Award”). A Restricted Stock Award shall be subject to
terms, conditions and restrictions imposed by the Committee covering a period of
time specified by the Committee (the “Restricted Period”). The provisions of
Restricted Stock Awards need not be the same with respect to each recipient. The
Committee has absolute discretion to determine

 

- 10 -



--------------------------------------------------------------------------------

whether any consideration (other than services) is to be received by the Company
or any Affiliate as a condition precedent to the issuance of Restricted Stock.

7.2        Award Agreements. The terms of any Restricted Stock Award granted
under the Plan shall be set forth in a written Award Agreement which shall
contain provisions determined by the Committee and not inconsistent with the
Plan.

7.3        Rights of Holders of Restricted Stock. Except as otherwise provided
in the Award Agreement, beginning on the date of grant of the Restricted Stock
Award and subject to execution of the Award Agreement, the Participant shall
become a stockholder of the Company with respect to all Shares subject to the
Award Agreement and shall have all of the rights of a stockholder, including the
right to vote such Shares and the right to receive distributions made with
respect to such Shares; provided, however that the Award Agreement may provide
that any Shares or any other property (including cash) distributed as a dividend
or otherwise with respect to any Restricted Shares as to which the restrictions
have not yet lapsed shall be subject to the same restrictions as such Restricted
Shares.

ARTICLE VIII

OTHER STOCK UNIT AWARDS

8.1        Other Stock Unit Awards. Other Awards of Shares and other Awards that
are valued in whole or in part by reference to, or are otherwise based on,
Shares or other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan. Other Stock
Unit Awards shall be paid in Shares or cash. Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
Employees, Consultants and Directors to whom and the time or times at which such
Other Stock Unit Awards shall be made, the number of Shares to be granted
pursuant to such Awards, and all other terms, conditions and restrictions of the
Awards. The provisions of Other Stock Unit Awards need not be the same with
respect to each recipient.

8.2        Terms and Conditions. Shares (including securities convertible into
Shares) subject to Awards granted under this Article VIII may be issued for no
consideration or for such minimum consideration as may be required by Applicable
Law. Shares (including securities convertible into Shares) purchased pursuant to
a purchase right awarded under this Article VIII shall be purchased for such
consideration as the Committee shall determine in its sole discretion.

ARTICLE IX

CHANGE OF CONTROL PROVISIONS

9.1        Impact of Change of Control. The terms of any Award may provide in
the Award Agreement evidencing the Award, or the Committee may determine in its
discretion, that, upon a Change of Control of the Company, (a) Options and Stock
Appreciation Rights outstanding as of the date of the Change of Control
immediately vest and become exercisable in full or in part, (b) restrictions and
deferral limitations on Restricted Stock lapse and the Restricted Stock becomes
free of some or all restrictions and limitations and becomes partially or fully
vested, (c) the restrictions and deferral limitations and other conditions
applicable to any Other Stock Unit Awards or any other Awards shall lapse in
full or in part, and such Other Stock Unit Awards or such other Awards shall
become free of some or all restrictions, limitations or conditions and become
partially or fully vested and transferable, and (d) such other additional
benefits, changes or adjustments as the Committee deems appropriate shall apply,
subject in each case to any terms and conditions contained in the Award
Agreement evidencing such Award. Notwithstanding any other provision of the
Plan, the Committee, in its discretion, may determine that, upon the occurrence
of a

 

- 11 -



--------------------------------------------------------------------------------

Change of Control of the Company, (x) each Option and Stock Appreciation Right
shall remain exercisable for only a limited period of time determined by the
Committee (provided that they remain exercisable for at least 30 days after
notice of such action is given to the Participants), or (y) each Option and
Stock Appreciation Right outstanding shall terminate within a specified number
of days after notice to the Participant, and such Participant shall receive,
with respect to each Share subject to such Option or Stock Appreciation Right,
an amount equal to the excess of the Fair Market Value of such Share immediately
prior to the occurrence of such Change of Control over the exercise price per
share of such Option and/or Stock Appreciation Right; such amount to be payable
in cash, in one or more kinds of stock or property (including the stock or
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine. Notwithstanding the foregoing
and the provisions of Section 9.2, the Committee will take no action that would
subject any Participant to a penalty tax under Section 409A of the Code.

9.2        Assumption Upon Change of Control. The terms of any Award Agreement
may also provide that, if in the event of a Change of Control the successor
company assumes or substitutes for an Option, Stock Appreciation Right, Share of
Restricted Stock or Other Stock Unit Award, then each outstanding Option, Stock
Appreciation Right, Share of Restricted Stock or Other Stock Unit Award shall
not be accelerated as described in clauses (a), (b) and (d) of Section 9.1. For
the purposes of this Section 9.2, an Option, Stock Appreciation Right, Share of
Restricted Stock or Other Stock Unit Award shall be considered assumed or
substituted for if following the Change of Control the award confers the right
to purchase or receive, for each Share subject to the Option, Stock Appreciation
Right, Restricted Stock Award or Other Stock Unit Award immediately prior to the
Change of Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change of Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change of Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award or Other Stock Unit Award, for
each Share subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per share consideration received
by holders of Shares in the transaction constituting a Change of Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding. Any assumption or substitution of an Incentive Stock
Option will be made in a manner that will not be considered a “modification”
under the provisions of Section 424(h)(3) of the Code. Notwithstanding the
foregoing, an Award Agreement may provide that, in the event of a termination of
a Participant’s employment in such successor company within a specified time
period following such Change of Control, all or part of any such Award held by
such Participant at the time of the Change of Control shall be accelerated as
described in Sections 10.1(a), (b) and (d) above.

ARTICLE X

GENERALLY APPLICABLE PROVISIONS

10.1      Amendment and Modification of the Plan. The Board may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by Applicable Law;
provided that the Board may not amend the Plan in any manner that would result
in noncompliance with Rule 16b-3 of the Exchange Act; and further provided that
the Board may not, without the approval of the Company’s stockholders, amend the
Plan to (a) increase the number of Shares that may be the subject of Awards
under the Plan (except for adjustments pursuant to Section 10.2), (b) expand the
types of awards available under the Plan, (c) materially expand the class of
persons eligible to participate in the Plan, (d) amend any provision of
Section 5.3 or Section 6.3, (e) increase the maximum

 

- 12 -



--------------------------------------------------------------------------------

permissible term of any Option specified by Section 5.4 or of any Stock
Appreciation Right specified in Section 6.4, or (f) permit the issuance of
Dividend Equivalents with respect to Options or Stock Appreciation Rights. In
addition, no amendments to, or termination of, the Plan (other than by reason of
the failure of stockholders to approve the Plan in the manner set forth in
Section 11.12) shall in any way impair the rights of a Participant under any
Award previously granted without such Participant’s consent.

10.2        Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Shares or the
value thereof, such adjustments and other substitutions shall be made to the
Plan and to Awards as the Committee, in its sole discretion, deems equitable or
appropriate, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan and, in the aggregate or to
any one Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Shares subject to any Award shall always be a whole
number. Where an adjustment under this Section 10.2 is made to an Incentive
Stock Option, the adjustment will be made in a manner which will not be
considered a “modification” under the provisions of Sections 409A or 424(h)(3)
of the Code.

10.3        Transferability of Awards. Except as provided below, no Award, and
no Shares subject to Awards that have not been issued or as to which any
applicable restriction, performance or deferral period has not lapsed, may be
sold, assigned, transferred, pledged or otherwise encumbered, other than by will
or the laws of descent and distribution, and such Award may be exercised during
the life of the Participant only by the Participant or the Participant’s
guardian or legal representative. Notwithstanding the foregoing, to the extent
that the Committee so authorizes in the Award Agreement or otherwise, an Award
other than an Incentive Stock Option may be assigned, in whole or in part,
during the Participant’s lifetime to one or more Family Members of the
Participant. Rights under the assigned portion may be exercised by the Family
Member(s) who acquire a proprietary interest in such Award pursuant to the
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the Award immediately before such assignment and shall be
set forth in such documents issued to the assignee as the Committee deems
appropriate.

    (a)        Designation of Beneficiary. A Participant may file a written
designation of a beneficiary who is to receive any Awards that remain
unexercised in the event of the Participant’s death. If a Participant is married
and the designated beneficiary is not the spouse, spousal consent will be
required for the designation to be effective. The Participant may change such
designation of beneficiary at any time by written notice to the Committee,
subject to the above spousal consent requirement.

    (b)        Effect of No Designation. If a Participant dies and there is no
beneficiary validly designated and living at the time of the Participant’s
death, the Company will deliver such Participant’s Awards to the executor or
administrator of his or her estate, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such Awards to the spouse or to any one or more
dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

    (c)        Death of Spouse or Dissolution of Marriage. If a Participant
designates his or her spouse as beneficiary, that designation will be deemed
automatically revoked if the Participant’s marriage is later dissolved.
Similarly, any designation of a beneficiary will be deemed automatically revoked
upon the death of the beneficiary if the beneficiary predeceases the
Participant. Without limiting the generality of the preceding sentence, the
interest in Awards of a spouse of a Participant who has predeceased the

 

- 13 -



--------------------------------------------------------------------------------

Participant or whose marriage has been dissolved will automatically pass to the
Participant, and will not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor will any such interest pass
under the laws of intestate succession.

10.4        Termination of Employment. The Committee shall determine and set
forth in each Award Agreement whether any Awards granted in such Award Agreement
will continue to be exercisable, and the terms of such exercise, on and after
the date that a Participant’s Continuous Status as an Employee, Director, or
Consultant ceases, whether by reason of death, disability, voluntary or
involuntary termination of employment or services, or otherwise. The date of
termination of a Participant’s Continuous Status as an Employee, Director or
Consultant will be determined by the Committee, which determination will be
final.

10.5        Dividend Equivalents. Subject to the provisions of the Plan and any
Award Agreement, the recipient of an Award (including any deferred Award) may,
if so determined by the Committee, be entitled to receive, currently or on a
deferred basis, cash, stock or other property dividends, or cash payments in
amounts equivalent to stock or other property dividends on Shares (“Dividend
Equivalents”) with respect to the number of Shares covered by the Award, as
determined by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested; provided, however, notwithstanding
the foregoing, Dividend Equivalents may not be awarded in respect of Options or
Stock Appreciation Rights.

ARTICLE XI

MISCELLANEOUS

11.1        Tax Withholding. The Company shall have the right to make all
payments or distributions pursuant to the Plan to a Participant (or to the
Participant’s executors, administrators, guardian, beneficiary, or legal
representative, or Family Members) (any such person, a “Payee”) net of any
applicable Federal, State and local taxes required to be paid or withheld as a
result of (a) the grant of any Award, (b) the exercise of an Option or Stock
Appreciation Rights, (c) the delivery of Shares or cash, (d) the lapse of any
restrictions in connection with any Award, or (e) any other event occurring
pursuant to the Plan. The Company or any Affiliate shall have the right to
withhold from wages or other amounts otherwise payable to such Payee such
withholding taxes as may be required by law, or to otherwise require the Payee
to pay such withholding taxes. If the Payee shall fail to make such tax payments
as are required, the Company or its Affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to such Payee or to take such other action as may be necessary to
satisfy such withholding obligations. The Committee shall be authorized to
establish procedures for election by Participants to satisfy such obligation for
the payment of such taxes by tendering previously acquired Shares (either
actually or by attestation, valued at their then Fair Market Value) that have
been owned for a period of at least six months (or such other period to avoid
accounting charges against the Company’s earnings), or by directing the Company
to retain Shares (up to the employee’s minimum required tax withholding rate)
otherwise deliverable in connection with the Award. If Shares acquired upon
exercise of any Incentive Stock Option are disposed of in a disposition that,
under Section 422 of the Code, disqualifies the holder from the application of
Section 421(a) of the Code, the holder of the Shares immediately before the
disposition will comply with any requirements imposed by the Company in order to
enable the Company to secure the related income tax deduction to which it is
entitled in such event.

11.2        Right of Discharge Reserved; Claims to Awards. Nothing in the Plan
nor the grant of an Award hereunder shall confer upon any Employee, Consultant
or Director the right to continue in the employment or service of the Company or
any Affiliate or affect any right that the Company or any Affiliate may have to
terminate the employment or service of (or to demote or to exclude from future
Awards under the Plan) any such Employee, Consultant or Director at any time for
any reason. The Company shall not be liable for the loss of existing or
potential profit from an Award granted in the event of termination of an

 

- 14 -



--------------------------------------------------------------------------------

employment or other relationship. No Employee or Participant shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees or Participants under the Plan.

11.3        Prospective Recipient. The prospective recipient of any Award under
the Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a copy thereof to the Company, and otherwise complied
with the then applicable terms and conditions.

11.4        Cancellation of Award. Notwithstanding anything to the contrary
contained herein, all outstanding Awards granted to any Participant may be
canceled in the discretion of the Committee if the Participant’s Continuous
Status as an Employee, Director or Consultant is terminated for Cause, or if,
after the termination of the Participant’s Continuous Status as an Employee,
Director, or Consultant, the Committee determines that Cause existed before such
termination.

11.5        Stop Transfer Orders. All certificates for Shares delivered under
the Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the provisions of
this Plan, the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Shares are then listed,
and any applicable federal or state securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

11.6        Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan and any Stock Appreciation Rights constitute a
special incentive payment to the Participant and shall not be taken into
account, to the extent permissible under Applicable Law, as compensation for
purposes of any of the employee benefit plans of the Company or any Affiliate
except as may be determined by the Committee or by the Board or board of
directors of the applicable Affiliate.

11.7        Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

11.8        Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

11.9        Construction. All references in the Plan to “Section,” “Sections,”
or “Article” are intended to refer to the Section, Sections or Article, as the
case may be, of the Plan. As used in the Plan,

 

- 15 -



--------------------------------------------------------------------------------

the words “include” and “including,” and variations thereof, shall not be deemed
to be terms of limitation, but rather shall be deemed to be followed by the
words “without limitation.”

11.10      Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments in lieu of or with
respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.

11.11      Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed accordingly.

11.12      Effective Date of Plan; Termination of Plan. The Plan shall be
effective as of April 11, 2019, subject to the approval of the Plan, within 12
months thereafter, by affirmative votes representing a majority of the votes
cast under Applicable Laws at a duly constituted meeting of the stockholders of
the Company. Notwithstanding any other provision of the Plan to the contrary, if
stockholders of the Company do not approve the Plan, the Plan shall be void and
null ab initio and the Prior Plan shall continue in full force and effect. If
the stockholders of the Company do not approve the Plan in the manner set forth
herein, all Awards granted under the Plan shall be subject to the terms of the
Prior Plan. If the Company’s stockholders approve the Plan as set forth above,
Awards may be granted under the Plan at any time and from time to time on or
prior to the tenth anniversary of the effective date of the Plan (e.g.,
April 11, 2029) (unless the Board sooner suspends or terminates the Plan under
Section 10.1), on which date the Plan will expire except as to Awards then
outstanding under the Plan (which Awards shall remain in effect until they have
been exercised or terminated, or have expired).

11.13      Foreign Employees. Awards may be granted to Participants who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions different from those applicable to Awards to Employees employed
in the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

11.14      Prior Plan. Upon approval of the Plan by the Company’s stockholders,
the Prior Plan shall be automatically cancelled, effective as of April 11, 2019
(the effective date of the Plan), and no further grants or awards can thereafter
be made under the Prior Plan. Grants and awards made under the Prior Plan before
the date of such cancellation, however, shall continue in effect in accordance
with their terms.

11.15      Other Company Compensation Plans. Shares available for Awards under
the Plan may be used by the Company as a form of payment of compensation under
other Company compensation plans, whether or not existing on the date hereof. To
the extent any Shares are used as such by the Company, such Shares will reduce
the then number of Shares available under Article III of the Plan for future
Awards.

11.16      Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 

- 16 -